Per Curiam.
The single issue raised on this review of the denial of the defendant’s sec. 974.06, Stats., motion for postconviction relief is whether he had effective representation of counsel at his trial. After reviewing the record and in accordance with the test for effective representation by counsel as established in Pulaski v. State (1964), 23 Wis. 2d 138, 126 N. W. 2d 625, the court concludes that defendant’s counsel competently and adequately represented him at his trial.-
The order is affirmed.